Case: 22-40110   Document: 00516412817       Page: 1     Date Filed: 07/29/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 29, 2022
                              No. 22-40110                            Lyle W. Cayce
                                                                           Clerk

   The General Land Office of the State of Texas, et al.,

                                                                   Plaintiffs,
                                 versus

   President Joseph R. Biden, et al.,

                                                                 Defendants,
   ______________________________

   State of Missouri; State of Texas,

                                                       Plaintiffs—Appellants,

                                 versus

   Joseph R. Biden, Jr., in his official capacity as President of the
   United States of America; United States of America;
   Alejandro Mayorkas, in his official capacity as Secretary of the
   United States Department of Homeland Security;
   United States Department of Homeland Security; Troy
   A. Miller, in his official capacity as Acting Commissioner of the
   United States Customs and Border Protection; United
   States Customs and Border Protection,

                                                   Defendants—Appellees.
Case: 22-40110      Document: 00516412817           Page: 2    Date Filed: 07/29/2022

                                     No. 22-40110



                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 7:21-CV-272
                             USDC No. 7:21-CV-420


   Before Higginbotham, Dennis, and Graves, Circuit Judges.
   Per Curiam:*
          In October 2021, Missouri and Texas (collectively, the “States”) filed
   a lawsuit challenging an announcement by the Department of Homeland
   Security (DHS) of new spending priorities for certain funds Congress
   allocated to construct a barrier system along the nation’s southwest border.
   Specifically, the States alleged that DHS’s plan to conduct environmental
   reviews, engage in stakeholder consultation, and study how to minimize the
   use of eminent domain violated the terms of Congress’s appropriations
   statutes, the Administrative Procedure Act, the Impoundment Control Act,
   and the Constitution. The States moved for a preliminary injunction, the case
   was consolidated with a similar one filed by the Texas General Land Office,
   and the defendants filed a motion to dismiss. Once briefing was complete, the
   district court stayed the case until the Supreme Court ruled in Biden v. Texas,
   No. 21-954. The States sought to immediately appeal the stay, characterizing
   it as a practical denial of their motion for a preliminary injunction. See Carson
   v. Am. Brands, Inc., 450 U.S. 79, 84 (1981). They also moved in this court for
   an injunction pending appeal which a motions panel carried with the case.
          After an expedited hearing before this court and while the case was
   under advisement, the Supreme Court issued its opinion in Biden v. Texas,
   No. 21-954 (June 30, 2022). By its own terms the district court’s stay order


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 22-40110      Document: 00516412817             Page: 3   Date Filed: 07/29/2022




                                       No. 22-40110


   expired. The parties submitted post-stay briefing in the district court, and
   based on the docket activity below, the district court is currently considering
   the States’ pending motion for a preliminary injunction.
          In light of the stay’s expiration, we directed the parties to submit
   supplemental briefing or motions addressing whether the States’ appeal was
   moot. The defendants filed a motion to dismiss, arguing that though there
   never was appellate jurisdiction in this case, the case is also now moot
   because we cannot grant any effective relief as to an order that is no longer in
   effect. The States maintain that the district court as a practical matter denied
   them a preliminary injunction, even without the stay in place, and thus we
   can grant them effective relief by “reversing” the district court’s de facto
   denial of their motion and entering a preliminary injunction ourselves. At the
   same time, the States are urging the district court to grant their pending
   motion for a preliminary injunction—the same injunction which they tell us
   has already been denied.
                                   *        *         *
          “An interlocutory appeal from a temporary stay no longer in effect,
   like an interlocutory appeal from a since-expired or vacated temporary
   restraining order, is the paradigm of a moot appeal.” Video Tutorial Servs.,
   Inc. v. MCI Telecommunications Corp., 79 F.3d 3, 5 (2d Cir. 1996). “With the
   conditions underlying the stay having now passed, there is no relief for us to
   order[.]” Meierhenry Sargent LLP v. Williams, 992 F.3d 661, 664 (8th Cir.
   2021); see also 303 Creative LLC v. Elenis, 746 F. App’x 709, 711–12 (10th Cir.
   2018) (unpublished) (appeal from stay assumed to have practical effect of
   denying injunction moot once stay was lifted); Muscolino v. Turner, 104 F.
   App’x 422, 423 (5th Cir. 2004) (unpublished, per curiam) (appeal from order
   holding case in abeyance moot because order is no longer in effect). As
   demonstrated by both the district court’s original order and the States’




                                            3
Case: 22-40110      Document: 00516412817            Page: 4    Date Filed: 07/29/2022




                                      No. 22-40110


   actions in the district court, the district court’s stay is no longer in effect. We
   can therefore grant no relief with respect to the expired order. Nor can we
   review a decision on the States’ preliminary injunction that the district court
   has yet to make. It is clear that the district court will rule on the States’
   motion in due course, at which point they may seek to appeal any adverse
   ruling.
             We GRANT the defendants’ motion and DISMISS AS MOOT
   the States’ appeal. We DENY the States’ motion for an injunction pending
   appeal. THE MANDATE SHALL ISSUE FORTHWITH.




                                           4